Exhibit 10.3




CARDINAL HEALTH, INC.
RESTRICTED SHARE UNITS AGREEMENT


This Restricted Share Units Agreement (this “Agreement”) is entered into in
Franklin County, Ohio. On [grant date] (the “Grant Date”), Cardinal Health,
Inc., an Ohio corporation (the “Company”), has awarded to [employee name]
(“Awardee”) [# of shares] Stock Units (the “Restricted Share Units” or “Award”),
representing an unfunded unsecured promise of the Company to deliver common
shares, without par value, of the Company (the “Shares”) to Awardee as set forth
in this Agreement. The Restricted Share Units have been granted pursuant to the
Amended Cardinal Health, Inc. 2011 Long-Term Incentive Plan (the “Plan”), and
are subject to all provisions of the Plan, which are incorporated in this
Agreement by reference, and are subject to the provisions of this Agreement.
Capitalized terms used in this Agreement which are not specifically defined have
the meanings ascribed to such terms in the Plan.
1.Vesting of Restricted Share Units.


(a)General. [CLIFF ALTERNATIVE: The Restricted Share Units vest on the [ ]
anniversary of the Grant Date (the “Vesting Date”), subject to the provisions of
this Agreement, including those relating to Awardee’s continued employment with
the Company and its Affiliates (collectively, the “Cardinal Group”).]
[INSTALLMENT ALTERNATIVE: The Restricted Share Units vest in [ ] installments,
which will be as nearly equal as possible, on the [ ] anniversaries of the Grant
Date (each a “Vesting Date” with respect to the portion of the Restricted Share
Units scheduled to vest on such date), subject in each case to the provisions of
this Agreement, including those relating to Awardee’s continued employment with
the Company and its Affiliates (collectively, the “Cardinal Group”).]


(b)Change of Control. In the event of a Change of Control prior to a Termination
of Employment, the Restricted Share Units (to the extent not previously vested
or forfeited) vest in full, except to the extent that a Replacement Award is
provided to Awardee in accordance with Section 16(b) of the Plan. Any
Replacement Award must vest in full upon (i) a Termination for Good Reason by
Awardee, (ii) a Termination of Employment by the Company or its successor in the
Change of Control other than a Termination for Cause, or (iii) Awardee’s death
or Disability, in each case, occurring at or during the period of two years
after the Change of Control. In addition, if a Replacement Award is provided,
any Restricted Share Units that would vest in accordance with Paragraphs 3(b) or
(c) in connection with Awardee’s Retirement or Disability if Awardee’s
Termination of Employment occurred on the date of the Change of Control will for
purposes of this Agreement vest at the time of the Change of Control.


2.Transferability. The Restricted Share Units are not transferable.


3.Termination of Employment.


(a)General. Except as set forth in Paragraphs 1(b) and 3(b), (c) and (d), if a
Termination of Employment occurs, then any unvested Restricted Share Units are
forfeited by Awardee immediately after such Termination of Employment.


(b)Death or Disability. If a Termination of Employment by reason of Awardee’s
death or Disability occurs at least 6 months after the Grant Date, then any
outstanding unvested Restricted Share Units immediately vest in full and are not
forfeited.


(c)Retirement. If a Termination of Employment by reason of Awardee’s Retirement
occurs at





--------------------------------------------------------------------------------




least 6 months after the Grant Date, then a Ratable Portion of each unvested
installment of the outstanding Restricted Share Units immediately vests and is
not forfeited. Such “Ratable Portion,” with respect to the applicable
installment, is an amount equal to such installment of the Restricted Share
Units scheduled to vest on a future Vesting Date multiplied by a fraction, the
numerator of which is the number of days from the Grant Date through the date of
the Termination of Employment, and the denominator of which is the number of
days from the Grant Date through such Vesting Date. 1 


(d)Involuntary Termination with Severance. If (i) Paragraph 3(c) is not
applicable, but Awardee has attained either (A) age 53 and at least eight years
of continuous service with the Cardinal Group or (B) age 59 and at least four
years of continuous service with the Cardinal Group, in each case including
service with an Affiliate of the Company prior to the time that such Affiliate
became an Affiliate of the Company, (ii) a Termination of Employment by the
Cardinal Group (other than a Termination for Cause) occurs at least 6 months
after the Grant Date, and (iii) no later than 45 days after the Termination of
Employment, Awardee enters into a written separation agreement and general
release of claims with the Cardinal Group (in such form as may reasonably be
presented by the Company) (a “Separation Agreement”), and Awardee does not
timely revoke such Separation Agreement, then a Ratable Portion of each unvested
installment of the outstanding Restricted Share Units immediately vests and is
not forfeited.


4.Special Forfeiture and Repayment Rules. This Agreement contains special
forfeiture and repayment rules intended to encourage conduct that protects the
Cardinal Group’s legitimate business assets and discourage conduct that
threatens or harms those assets. The Company does not intend to have the
benefits of this Agreement reward or subsidize conduct detrimental to the
Company, and therefore will require the forfeiture of the benefits offered under
this Agreement and the repayment of gains obtained from this Agreement,
according to the rules specified below. Activities that trigger the forfeiture
and repayment rules are divided into two categories: Misconduct and Competitor
Conduct.


(a)Misconduct. During employment with the Cardinal Group and for three years
after the Termination of Employment for any reason, Awardee agrees not to engage
in Misconduct. If Awardee engages in Misconduct during employment or within
three years after the Termination of Employment for any reason, then


(i)Awardee immediately forfeits the Restricted Share Units that have not yet
vested or that vested at any time within three years prior to the date the
Misconduct first occurred and have not yet been paid pursuant to Paragraph 5,
and those forfeited Restricted Share Units automatically terminate, and


(ii)Awardee shall, within 30 days following written notice from the Company, pay
to the Company in cash an amount equal to (A) the gross gain to Awardee
resulting from the payment of Restricted Share Units pursuant to Paragraph 5
that had vested at any time within three years prior to the date the Misconduct
first occurred less (B) $1.00. The gross gain is the Fair Market Value of the
Shares represented by the Restricted Share Units on the date of receipt.
As used in this Agreement, “Misconduct” means
(A)disclosing or using any of the Cardinal Group’s confidential information (as
defined by the applicable Cardinal Group policies and agreements) without proper
authorization from the Cardinal Group or in any capacity other than as necessary
for the performance of Awardee’s assigned duties for the Cardinal Group;


1This provision is an alternative that may not be included in every award
agreement.




--------------------------------------------------------------------------------






(B)violation of the Standards of Business Conduct or any successor code of
conduct or other applicable Cardinal Group policies, including but not limited
to conduct which would constitute a breach of any representation or certificate
of compliance signed by Awardee;


(C)fraud, gross negligence or willful misconduct by Awardee, including but not
limited to fraud, gross negligence or willful misconduct causing or contributing
to a material error resulting in a restatement of the financial statements of
any member of the Cardinal Group;


(D)directly or indirectly soliciting or recruiting for employment or contract
work on behalf of a person or entity other than a member of the Cardinal Group,
any person who is an employee, representative, officer or director in the
Cardinal Group or who held one or more of those positions at any time within the
12 months prior to Awardee’s Termination of Employment;


(E)directly or indirectly inducing, encouraging or causing an employee of the
Cardinal Group to terminate his/her employment or a contract worker to terminate
his/her contract with a member of the Cardinal Group;


(F)any action by Awardee and/or his or her representatives that either does or
could reasonably be expected to undermine, diminish or otherwise damage the
relationship between the Cardinal Group and any of its customers, prospective
customers, vendors, suppliers or employees known to Awardee; or


(G)breaching any provision of any employment or severance agreement with a
member of the Cardinal Group.


Nothing in this Agreement will prevent Awardee from testifying truthfully as
required by law, prohibit or prevent Awardee from filing a charge with or
participating, testifying or assisting in any investigation, hearing,
whistleblower proceeding or other proceeding before any federal, state or local
government agency (e.g., Equal Employment Opportunity Commission, National Labor
Relations Board, Securities and Exchange Commission, etc.), or prevent Awardee
from disclosing Cardinal Group’s confidential information in confidence to a
federal, state or local government official for the purpose of reporting or
investigating a suspected violation of law.
(b)Competitor Conduct. If Awardee engages in Competitor Conduct during
employment or within one year after the Termination of Employment for any
reason, then


(i)Awardee immediately forfeits the Restricted Share Units that have not yet
vested or that vested at any time within one year prior to the date the
Competitor Conduct first occurred and have not yet been paid pursuant to
Paragraph 5, and those forfeited Restricted Share Units automatically terminate,
and


(ii)Awardee shall, within 30 days following written notice from the Company, pay
to the Company in cash an amount equal to (A) the gross gain to Awardee
resulting from the payment of Restricted Share Units pursuant to Paragraph 5
that had vested at any time since the earlier of one year prior to the date the
Competitor Conduct first occurred or one year prior to the Termination of
Employment, if applicable, less (B) $1.00. The gross gain is the Fair Market
Value of the Shares represented by the Restricted Share Units on the date of
receipt.






--------------------------------------------------------------------------------




As used in this Agreement, “Competitor Conduct” means accepting employment with,
or directly or indirectly providing services to, a Competitor in the United
States. If Awardee has a Termination of Employment and Awardee’s
responsibilities to the Cardinal Group were limited to a specific territory or
territories within or outside the United States during the 24 months prior to
the Termination of Employment, then Competitor Conduct will be limited to that
specific territory or territories. A “Competitor” means any person or business
that competes with the products or services provided by a member of the Cardinal
Group for which Awardee had business responsibilities within 24 months prior to
Termination of Employment or about which Awardee obtained confidential
information (as defined by the applicable Cardinal Group policies or
agreements).
(c)General.


(i)Nothing in this Paragraph 4 constitutes or is to be construed as a
“noncompete” covenant or other restraint on employment or trade. The provisions
of this Paragraph 4 do not prevent, nor are they intended to prevent, Awardee
from seeking or accepting employment or other work outside the Cardinal Group.
The execution of this Agreement is voluntary. Awardee is free to choose to
comply with the terms of this Agreement and receive the benefits offered or else
reject this Agreement with no adverse consequences to Awardee’s employment with
the Cardinal Group.


(ii)Awardee agrees to provide the Company with at least 10 days’ written notice
prior to accepting employment with or providing services to a Competitor within
one year after Termination of Employment.


(iii)Awardee acknowledges receiving sufficient consideration for the
requirements of this Paragraph 4, including Awardee’s receipt of the Restricted
Share Units. Awardee further acknowledges that the Company would not provide the
Restricted Share Units to Awardee without Awardee’s promise to abide by the
terms of this Paragraph 4. The parties also acknowledge that the provisions
contained in this Paragraph 4 are ancillary to, or part of, an otherwise
enforceable agreement at the time this Agreement is made.


(iv)Awardee may be released from the obligations of this Paragraph 4 if and only
if the Administrator determines, in writing and in the Administrator’s sole
discretion, that a release is in the best interests of the Company.


5.Payment.


(a)    General. Subject to the provisions of Paragraph 4 and Paragraphs 5(b),
(c), (d) and (e), Awardee is entitled to receive from the Company (without any
payment by or on behalf of Awardee other than as described in Paragraph 9) the
Shares represented by the vested Restricted Share Units on the Vesting Date.
(b)    Death. To the extent that Restricted Share Units are vested on the date
of Awardee’s Termination of Employment due to death, Awardee is entitled to
receive the corresponding Shares from the Company on the date of death.


(c)Disability, Retirement and Other Separations from Service. To the extent that
Restricted Share Units are vested as the result of Disability, Retirement or
otherwise on the date of Awardee’s “separation from service” (determined in
accordance with Section 409A of the Code), Awardee is entitled




--------------------------------------------------------------------------------




to receive the corresponding Shares from the Company on the date that is 60 days
after Awardee’s “separation from service”; provided, however, that if Awardee on
the date of separation from service is a “specified employee” (certain employees
of the Cardinal Group within the meaning of Section 409A of the Code determined
using the identification methodology selected by the Company from time to time),
to the extent necessary to avoid the imposition of tax under Section 409A of the
Code, Awardee is entitled to receive the corresponding Shares from the Company
six months after the date of Awardee’s separation from service or, if earlier,
the date of Awardee’s death.


(d)Change of Control. To the extent that Restricted Share Units are vested on
the date of a Change of Control, Awardee is entitled to receive the
corresponding Shares from the Company on the date of the Change of Control;
provided, however, that if such Change of Control would not qualify as a
permissible date of distribution under Section 409A(a)(2)(A)(v) of the Code and
the regulations thereunder, and where Section 409A of the Code applies to such
distribution as a deferral of compensation, Awardee is entitled to receive the
corresponding Shares from the Company on the date that would have otherwise
applied pursuant to Paragraphs 5(a), (b) or (c).


(e)Elections to Defer Receipt. Elections to defer receipt of the Shares beyond
the date of payment provided in this Agreement may be permitted in the
discretion of the Administrator pursuant to procedures established by the
Administrator in compliance with the requirements of Section 409A of the Code.


6.Dividend Equivalents. Awardee is not entitled to receive cash dividends on the
Restricted Share Units, but will receive a dividend equivalent payment from the
Company in an amount equal to the dividends that would have been paid on each
Share underlying the Restricted Share Units if it had been outstanding between
the Grant Date and the payment date of any such Share (i.e., based on the record
date for cash dividends). Subject to an election to defer receipt as permitted
under Paragraph 5(e), the Company shall pay dividend equivalent payments in cash
as soon as reasonably practicable after the payment date of the Restricted Share
Units to which such dividend equivalents relate.


7.Right of Set-Off. By accepting the Restricted Share Units, Awardee consents to
a deduction from, and set-off against, any amounts owed to Awardee that are not
treated as “non-qualified deferred compensation” under Section 409A of the Code
by any member of the Cardinal Group from time to time (including, but not
limited to, amounts owed to Awardee as wages, severance payments or other fringe
benefits) to the extent of the amounts owed to the Cardinal Group by Awardee
under this Agreement.


8.No Shareholder Rights. Awardee has no rights of a shareholder with respect to
the Restricted Share Units, including no right to vote the Shares represented by
the Restricted Share Units, until such Shares vest and are paid to Awardee.


9.Withholding Tax.


(a)Generally. Awardee is liable and responsible for all taxes owed in connection
with the Restricted Share Units (including taxes owed with respect to the cash
payments described in Paragraph 6), regardless of any action the Company takes
with respect to any tax withholding obligations that arise in connection with
the Restricted Share Units. The Company does not make any representation or
undertaking regarding the tax treatment or the treatment of any tax withholding
in connection with the grant, vesting or payment of the Restricted Share Units
or the subsequent sale of Shares issuable pursuant to the Restricted Share
Units. The Company does not commit and is under no obligation to structure the




--------------------------------------------------------------------------------




Restricted Share Units to reduce or eliminate Awardee’s tax liability.


(b)Payment of Withholding Taxes. Prior to any event in connection with the
Restricted Share Units (e.g., vesting or payment) that the Company determines
may result in any domestic or foreign tax withholding amounts being paid by the
Company, whether national, federal, state or local, including any employment tax
obligation (the “Tax Withholding Obligation”), Awardee is required to arrange
for the satisfaction of the minimum amount of such Tax Withholding Obligation in
a manner acceptable to the Company. Awardee’s acceptance of this Agreement
constitutes Awardee’s instruction and authorization to the Company to withhold
on Awardee’s behalf the number of Shares from those Shares issuable to Awardee
under this Award as the Company determines to be sufficient to satisfy the Tax
Withholding Obligation. In the case of any amounts withheld for taxes pursuant
to this provision in the form of Shares, the amount withheld may not exceed the
amount legally required, and withholding above the minimum withholding
requirements shall be available only if and to the extent that the Administrator
has authorized such. The Company has the right to deduct from all cash payments
paid pursuant to Paragraph 6 the amount of any taxes which the Company is
required to withhold with respect to such payments.


10.Governing Law/Venue for Dispute Resolution/Costs and Legal Fees. This
Agreement is governed by the laws of the State of Ohio, without regard to
principles of conflicts of law, except to the extent superseded by the laws of
the United States of America. The parties agree and acknowledge that the laws of
the State of Ohio bear a substantial relationship to the parties and/or this
Agreement and that the Restricted Share Units and benefits granted in this
Agreement would not be granted without the governance of this Agreement by the
laws of the State of Ohio. In addition, all legal actions or proceedings
relating to this Agreement must be brought exclusively in state or federal
courts located in Franklin County, Ohio and the parties executing this Agreement
hereby consent to the personal jurisdiction of such courts. Awardee acknowledges
that the covenants contained in Paragraph 4 are reasonable in nature, are
fundamental for the protection of the Company’s legitimate business and
proprietary interests, and do not adversely affect Awardee’s ability to earn a
living. In the event that it becomes necessary for the Company to institute
legal proceedings under this Agreement, Awardee is responsible to the Company
for all costs and reasonable legal fees incurred by the Company in connection
with the proceedings. Any provision of this Agreement which is determined by a
court of competent jurisdiction to be invalid or unenforceable or to disqualify
the Award under any Applicable Law should be construed or limited in a manner
that is valid and enforceable and that comes closest to the business objectives
intended by the provision, without invalidating or rendering unenforceable the
remaining provisions of this Agreement.


11.Defend Trade Secrets Act Notice. Under the U.S. Defend Trade Secrets Act of
2016, Awardee will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that: (a) is made
(i) in confidence to a federal, state or local government official, either
directly or indirectly, or to an attorney, and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; (b) is made to
Awardee’s attorney in relation to a lawsuit for retaliation against Awardee for
reporting a suspected violation of law; or (c) is made in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.


12.Action by the Administrator. The parties agree that the interpretation of
this Agreement rests exclusively and completely within the sole discretion of
the Administrator. The parties agree to be bound by the decisions of the
Administrator with regard to the interpretation of this Agreement and with
regard to any and all matters set forth in this Agreement. In fulfilling its
responsibilities under this Agreement, the Administrator may rely upon
documents, written statements of the parties, financial reports or other
material as the Administrator deems appropriate. The parties agree that there is
no right to




--------------------------------------------------------------------------------




be heard or to appear before the Administrator and that any decision of the
Administrator relating to this Agreement, including whether particular conduct
constitutes Misconduct or Competitor Conduct, is final and binding. The
Administrator may delegate its functions under this Agreement to an officer of
the Cardinal Group designated by the Administrator, to the extent permitted
under the Plan.


13.Prompt Acceptance of Agreement. The Restricted Share Unit grant evidenced by
this Agreement will, at the discretion of the Administrator, be forfeited if
this Agreement is not manually executed and returned to the Company, or
electronically executed by Awardee by indicating Awardee’s acceptance of this
Agreement in accordance with the acceptance procedures set forth on the
Company’s third-party equity plan administrator’s web site, within 90 days of
the Grant Date.


14.Electronic Delivery and Consent to Electronic Participation. The Company may,
in its sole discretion, decide to deliver any documents related to the
Restricted Share Unit grant under and participation in the Plan or future
Restricted Share Units that may be granted under the Plan by electronic means or
to request Awardee’s consent to participate in the Plan by electronic means.
Awardee hereby consents to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company,
including the acceptance of restricted share unit grants and the execution of
restricted share unit agreements through electronic signature.


15.Notices. All notices, requests, consents and other communications required or
provided under this Agreement to be delivered by Awardee to the Company will be
in writing and will be deemed sufficient if delivered by hand, nationally
recognized overnight courier, or certified or registered mail, return receipt
requested, postage prepaid, and will be effective upon delivery to the Company
at the address set forth below:


Cardinal Health, Inc.
7000 Cardinal Place
Dublin, Ohio 43017
Attention: Deputy General Counsel


All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to Awardee may be delivered
by e-mail or in writing and will be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to Awardee.
16.Employment Agreement, Offer Letter or Other Arrangement. To the extent a
written employment agreement, offer letter or other arrangement (“Employment
Arrangement”) that was approved by the Human Resources and Compensation
Committee or the Board of Directors or that was approved in writing by an
officer of the Company pursuant to delegated authority of the Human Resources
and Compensation Committee provides for greater benefits to Awardee with respect
to vesting of the Award on Termination of Employment by reason of specified
events than provided in this Agreement or in the Plan, then the terms of such
Employment Arrangement with respect to vesting of the Award on Termination of
Employment by reason of such specified events supersede the terms of this
Agreement to the extent permitted by the terms of the Plan.


17.Recoupment. This Agreement will be administered in compliance with Section
10D of the Exchange Act and any applicable rules or regulations promulgated by
the Securities and Exchange Commission or any national securities exchange or
national securities association on which the Shares




--------------------------------------------------------------------------------




may be traded. In its discretion, moreover, the Administrator may require
repayment to the Company of all or any portion of this Award if the amount of
the Award was calculated based upon the achievement of financial results that
were subsequently the subject of a restatement of the Company’s financial
statements, Awardee engaged in misconduct that caused or contributed to the need
for the restatement of the financial statements, and the amount payable to
Awardee would have been lower than the amount actually paid to Awardee had the
financial results been properly reported. This Paragraph 17 is not the Company’s
exclusive remedy with respect to such matters. Except as otherwise required by
Applicable Law, this Paragraph 17 will not apply after a Change of Control.


18.Amendment. Any amendment to the Plan is deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment may impair the rights of Awardee with respect to an
outstanding Restricted Share Unit unless agreed to by Awardee and the Company,
which agreement must be in writing and signed by Awardee and the Company. Other
than following a Change of Control, no such agreement is required if the
Administrator determines in its sole discretion that such amendment either (a)
is required or advisable in order for the Company, the Plan or the Restricted
Share Units to satisfy any Applicable Law or to meet the requirements of any
accounting standard or (b) is not reasonably likely to significantly diminish
the benefits provided under the Restricted Share Units, or that any such
diminishment has been adequately compensated, including pursuant to
Section 16(c) of the Plan.


19.Adjustments. The number of Shares issuable for each Restricted Share Unit and
the other terms and conditions of the Award evidenced by this Agreement are
subject to adjustment as provided in Section 16 of the Plan.


20.Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement comply with the provisions of Section 409A of the
Code. This Agreement shall be administered in a manner consistent with this
intent, and any provision that would cause this Agreement or the Plan to fail to
satisfy Section 409A of the Code shall have no force or effect until amended to
comply with Section 409A of the Code (which amendment may be retroactive to the
extent permitted by Section 409A of the Code and may be made by the Company
without the consent of Awardee).


21.No Right to Future Awards or Employment. The grant of the Restricted Share
Units under this Agreement to Awardee is a voluntary, discretionary award being
made on a one-time basis and it does not constitute a commitment to make any
future awards. The grant of the Restricted Share Units and any payments made
under this Agreement will not be considered salary or other compensation for
purposes of any severance pay or similar allowance, except as otherwise required
by law. Nothing contained in this Agreement confers upon Awardee any right to be
employed or remain employed by the Company or any of its Affiliates, nor limits
or affects in any manner the right of the Company or any of its Affiliates to
terminate the employment or adjust the compensation of Awardee.


22.Successors and Assigns. Without limiting Paragraph 2, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of Awardee, and the
successors and assigns of the Company.


CARDINAL HEALTH, INC.


By: __________________                        
Its: __________________                        






--------------------------------------------------------------------------------








ACCEPTANCE OF AGREEMENT
Awardee hereby: (a) acknowledges that he or she has received a copy of the Plan,
a copy of the Company’s most recent annual report to shareholders and other
communications routinely distributed to the Company’s shareholders, and a copy
of the Plan Description pertaining to the Plan; (b) accepts this Agreement and
the Restricted Share Units granted to him or her under this Agreement subject to
all provisions of the Plan and this Agreement, including the provisions in the
Agreement regarding “Special Forfeiture and Repayment Rules” set forth in
Paragraph 4 and “Recoupment” set forth in Paragraph 17; (c) represents that he
or she understands that the acceptance of this Agreement through an on-line or
electronic system, if applicable, carries the same legal significance as if he
or she manually signed the Agreement; (d) agrees that no transfer of the Shares
delivered in respect of the Restricted Share Units may be made unless the Shares
have been duly registered under all applicable Federal and state securities laws
pursuant to a then-effective registration which contemplates the proposed
transfer or unless the Company has received a written opinion of, or
satisfactory to, its legal counsel that the proposed transfer is exempt from
such registration; and (e) acknowledges that any Cash Awards granted to Awardee
under the Plan are subject to the “Special Forfeiture and Repayment Rules” set
forth in Section 13(e) of the Plan and “Recoupment” set forth in Section 20 of
the Plan and agrees to be bound by these provisions with respect to such Cash
Awards.
____________________                        
Awardee’s Signature


____________________                        
Date




